Name: Council Decision of 2 June 1997 concerning the extension of common position 95/544/CFSP on Nigeria
 Type: Decision
 Subject Matter: rights and freedoms;  Africa;  migration;  political framework;  international affairs
 Date Published: 1997-06-11

 Avis juridique important|31997D0358Council Decision of 2 June 1997 concerning the extension of common position 95/544/CFSP on Nigeria Official Journal L 153 , 11/06/1997 P. 0006 - 0006COUNCIL DECISION of 2 June 1997 concerning the extension of common position 95/544/CFSP on Nigeria (97/358/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.2 thereof,Having regard to common position 95/544/CFSP of 4 December 1995 defined by the Council on the basis of Article J.2 of the Treaty on European Union, on Nigeria (1),Having regard to Council Decision 96/677/CFSP of 25 November 1996 concerning the extension of common position 95/554/CFSP on Nigeria (2), which extended that common position for a period of six months ending on 4 June 1997,Considering that, in the light of the considerations in paragraph 3 of common position 95/544/CFSP, the said common position should be further extended,HAS DECIDED AS FOLLOWS:Article 1Common position 95/544/CFSP shall be extended until 4 December 1997.Article 2This Decision shall be published in the Official Journal.Done at Luxembourg, 2 June 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 309, 21. 12. 1995, p. 1.(2) OJ No L 315, 4. 12. 1996, p. 3.